EXHIBIT 99.1 Vertex Energy Reports a 53% Increase in Gross Profit for Third Quarter 2013 Compared to Third Quarter 2012 29% Revenue Increase for the Quarter —Conference Call Today at 10:00 A.M. EST— HOUSTON(BUSINESS WIRE)Vertex Energy, Inc. (NASDAQ:VTNR), an environmental services company that recycles industrial waste streams and off-specification commercial chemical products, today announced its financial results for the quarter and nine months ended September 30, 2013. Financial highlights for the quarter include: · Gross profit increased by approximately 53% relative to the same quarter last year to $4.88 million; · Revenue increased by 29% relative to the third quarter of last year to $46.8 million; · Overall volumes of product sold increased by 19% for the third quarter of 2013 versus the third quarter of 2012; · Our overall per barrel margin increased by 29% relative to the same quarter a year ago; · Income before income taxes improved by 486% for the quarter; and · Net income improved by 11% relative to the third quarter of last year to $2.33 million. Benjamin P. Cowart, Chief Executive Officer of Vertex Energy said, “We are continuing to see growth in our gross margin and overall sales volumes year over year. Despite challenging market conditions relative to a year ago, we were able to grow both the top line and our net income during the third quarter of 2013 as benefits from our acquisition last year continue to take hold.” Mr. Cowart continued,“We continue to pursue both organic growth such as our recent entry into the Dallas-Fort Worth used oil collection market as well as growth through acquisition as evidenced by our recent transaction with E-Source.” Mr. Cowart concluded, “We believe that our progress through three quarters of 2013, as well as recent efforts to expand our customer base for finished product and our overall collection footprint, will result in a year-end revenue figure of between $140 million and $150 million,net income to be greater than $5 million, with fully diluted earnings per share in excess of $0.30.” CONFERENCE CALL As previously announced, management of Vertex Energy will host a conference call today, November 6th, at 10:00 a.m. EDT. Those who wish to participate in the conference call may telephone 877-407-4019 from the U.S. International callers may telephone 201-689-8337, approximately 15 minutes before the call. A webcast will also be available at: www.vertexenergy.com. A digital replay will be available by telephone approximately two hours after the completion of the call and may be accessed by dialing 877-660-6853 from the U.S. or 201-612-7415 for international callers, and using the Conference ID #: 417977. ABOUT VERTEX ENERGY, INC. Vertex Energy, Inc. (NASDAQ:VTNR), is a leading environmental services company that recycles industrial waste streams and off-specification commercial chemical products. Its primary focus is recycling used motor oil and other petroleum by-product streams. Vertex Energy purchases these streams from an established network of local and regional collectors and generators. The company also manages the transport, storage and delivery of the aggregated feedstock and product streams to end users, and manages the re-refining of a portion of its aggregated petroleum streams in order to sell them as higher-value end products. Vertex Energy sells its aggregated petroleum streams as feedstock to other re-refineries and fuel blenders or as replacement fuel for use in industrial burners. The re-refining of used motor oil that Vertex Energy manages takes place at the company’s facility, which uses a proprietary Thermal Chemical Extraction Process ("TCEP") technology. Based in Houston, Texas, Vertex Energy also has offices in Georgia and California. More information on the company can be found at www.vertexenergy.com. This press release may contain forward-looking statements, including information about management's view of Vertex Energy's future expectations, plans and prospects, within the safe harbor provisions under The Private Securities Litigation Reform Act of 1995 (the "Act"). In particular, when used in the preceding discussion, the words "believes," "expects," "intends," "plans," "anticipates," or "may," and similar conditional expressions are intended to identify forward-looking statements within the meaning of the Act, and are subject to the safe harbor created by the Act. Any statements made in this news release other than those of historical fact, about an action, event or development, are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors, which may cause the results of Vertex Energy, its divisions and concepts to be materially different than those expressed or implied in such statements. These risk factors and others are included from time to time in documents Vertex Energy files with the Securities and Exchange Commission, including but not limited to, its Form 10-Ks, Form 10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have material adverse effects on Vertex Energy's future results. The forward-looking statements included in this press release are made only as of the date hereof. Vertex Energy cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Vertex Energy undertakes no obligation to update these statements after the date of this release, except as required by law, and also takes no obligation to update or correct information prepared by third parties that are not paid for by Vertex Energy. VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Total current assets Noncurrent assets Fixed assets, net Intangible assets, net Goodwill Deferred federal income taxes Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Line of credit - Current portion of long-term debt Total current liabilities Long-term liabilities Long-term debt Contingent consideration Line of credit - Deferred federal income tax Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 1,323,837 and 1,512,891issued and outstanding at September 30, 2013 andDecember 31, 2012, respectively 1,513 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 17,804,724 and 16,965,464 issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues Gross profit Reduction of contingentliability - - ) - Selling, general andadministrative expenses (exclusive of acquisition related expenses) Acquisition related expenses - - Total selling, general and administrative expenses Income from operations Other income (expense) Other income - - Other expense ) - ) - Interest expense ) Total other (expense) Income before income tax Income taxbenefit Net income $ Earningsper common share Basic $ Diluted $ Shares used in computing earnings per share Basic Diluted VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September30, September30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities Stock-based compensation expense Depreciation and amortization Deferred federal income tax ) ) Reduction of contingent liability ) - Changes in operating assets and liabilities Accounts receivable ) ) Accounts receivable-other - ) Accounts receivable- related parties - Inventory ) ) Prepaid expenses ) Accounts payable Accounts payable-related parties - Deposits - ) Net cash provided by operating activities Cash flows from investing activities Purchase of intangible assets - ) Acquisition, net ) ) Refund of asset acquisition - Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Line of credit payments, net ) - Payments on note payable ) ) Proceeds from exercise of common stock warrants Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest during the period $ $ Cash paid for income taxes during the period $ $ NON-CASH TRANSACTIONS Conversion of Series A Preferred Stock into common stock $ $ 78 Contacts Porter, LeVay & Rose, Inc. Marlon Nurse, D.M., 212-564-4700 VP – Investor Relations or Vertex Energy Matthew Lieb, 310-230-5450 COO
